DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/9/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 3, 15 – 18, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Publication 2020/0162182).
Regarding claims 1 and 29, Zhang discloses an apparatus of wireless communication, comprising: 
 	at least one processor; and 
 	a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to: (i.e. fig. 9 shows a wireless terminal comprising a processor, memory and transceiver for executing programmed instructions)
 	receive a first synchronization signal block (SSB) from an entity in a non-terrestrial network (NTN) at a first time and frequency location; (i.e. fig. 3 teaches a first synchronization signal block may be received by a terminal (302) at a time-frequency location; see paragraphs 38 - 40, 105 - 107)
 	determine one or more time and frequency locations of one or more other SSBs from the entity in the NTN based on the first time and frequency location; (i.e. fig. 3 shows the terminal may determine a time-frequency resource of a second SSB based upon the information of the first SSB, including a first time-frequency resource (303); see paragraphs 38 - 40, 110 - 112) and 
monitor for the one or more other SSBs at the determined one or more time and frequency locations. (i.e. fig. 3 shows the terminal may detect the second SSB at the determined resource (305); see paragraphs 38 - 40, 129 - 131)
 	However, Zhang does not explicitly disclose the transmission of the SSB on a non-terrestrial network (NTN) entity. (fig. 1 does disclose the mobile communication system of the prior art  to be a 5g or NR system; see paragraphs 93, 94)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to support terrestrial as well as non-terrestrial communication into Zhang. As Zhang already supports the use of the prior art on a 5g or NR network, which inherently supports the use of simultaneous use of NTN and TN for a globally connected IoT. 
A person with ordinary skill in the art would have been motivated to make the modification to Zhang to improve connectivity and versatility of the network.


Regarding claims 15 and 30, Zhang discloses an apparatus of wireless communication in a non-terrestrial network (NTN), comprising:
 	at least one processor; and
 	a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to: : (i.e. fig. 9 shows a wireless terminal comprising a processor, memory and transceiver for executing programmed instructions)
 	send a first synchronization signal block (SSB) at a first time and
frequency location; (i.e. fig. 3 teaches a first synchronization signal block may be sent to a terminal (301) at a time-frequency location; see paragraphs 38 - 40, 105 - 107)
 	determine one or more time and frequency locations of one or more other SSBs based on the first time and frequency location; (i.e. fig. 3 shows the terminal may determine a time-frequency resource of a second SSB based upon the information of the first SSB, including a first time-frequency resource (303); see paragraphs 38 - 40, 110 - 112) and 
 	send the one or more other SSBs at the determined one or more time and frequency locations.  (i.e. fig. 3 shows the terminal may send the second SSB at the determined resource (304); see paragraphs 38 - 40, 129 - 131)
 	However, Zhang does not explicitly disclose the transmission of the SSB on a non-terrestrial network (NTN) entity. (fig. 1 does disclose the mobile communication system of the prior art  to be a 5g or NR system; see paragraphs 93, 94)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to support terrestrial as well as non-terrestrial communication into Zhang. As Zhang already supports the use of the prior art on a 5g or NR network, which inherently supports the use of simultaneous use of NTN and TN for a globally connected IoT. 
A person with ordinary skill in the art would have been motivated to make the modification to Zhang to improve connectivity and versatility of the network.
Regarding claims 2, Zhang discloses the apparatus of claim 1, wherein the entity comprises at least one of a high- altitude platform device, a satellite, a balloon, or multiple antennas configured to use multiple beams on different frequency intervals. (i.e. fig. 1 supports a 5G NR wireless network which inherently utilizes MIMO or multiple antennas transmitting on multiple frequencies)
Regarding claims 3, Zhang discloses the apparatus of claim 1, wherein the first SSB and the one or more other SSBs are received from different beams of a same cell or of different cells; and wherein SSBs, of the first SSB and the one or more other SSBs, received from adjacent beams are received in different frequency intervals. (i.e. Zhang discloses the determined SSBs may be on different beams of the same cell comprising different time-frequency resources; see paragraph 3, 10 - 14)

Regarding claim 16, Zhang discloses all the recited limitations of claim 15 as described previously from which claim 16 depends. Zhang does not teach further comprising one of a high-altitude platform device, a satellite, or a balloon.(fig. 1 does disclose the mobile communication system of the prior art  to be a 5g or NR system; see paragraphs 93, 94)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to support terrestrial as well as non-terrestrial communication into Zhang. As Zhang already supports the use of the prior art on a 5g or NR network, which inherently supports the use of simultaneous use of NTN and TN for a globally connected IoT. 
A person with ordinary skill in the art would have been motivated to make the modification to Zhang to improve connectivity and range of the network.
Regarding claim 17, Zhang discloses the apparatus of claim 15, further comprises multiple antennas configured to use multiple beams on different frequency intervals. (i.e. fig. 1 supports a 5G NR wireless network which inherently utilizes MIMO or multiple antennas transmitting on multiple frequencies)
Regarding claims 18, Zhang discloses the apparatus of claim 15, wherein the first SSB and the one or more other SSBs are received from different beams of a same cell or of different cells; and wherein SSBs, of the first SSB and the one or more other SSBs, received from adjacent beams are received in different frequency intervals. (i.e. Zhang discloses the determined SSBs may be on different beams of the same cell comprising different time-frequency resources; see paragraph 3, 10 - 14)




Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 – 12 objected to as being dependent upon a claim that would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20 – 25 objected to as being dependent upon a claim that would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 objected to as being dependent upon a claim that would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27 objected to as being dependent upon a claim that would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
October 11, 2022Primary Examiner, Art Unit 2471